              Case: 3:20-cr-00077-jdp Document #: 15 Filed: 06/22/20 Page 1 of 2


                                        U.S. Department of Justice
                                                                                            Telephone 608/264-5158

                                        Scott C. Blader                                           TTY 608/264-5006
                                                                             Administrative Facsimile 608/264-5183
                                        United States Attorney’s Office       Civil Division Facsimile 608/264-5724
                                        Western District of Wisconsin     Criminal Division Facsimile 608/264-5054


Address:
222 West Washington Avenue, Suite 700
Madison, Wisconsin 53703

                                                June 22, 2020

  Peter Moyers
  Federal Defender Services of Wisconsin, Inc.
  22 East Mifflin Street, Suite 1000
  Madison, Wisconsin 53703

            Re:       United States v. Anthony Krohn
                      Case No. 20-cr-77-jdp

  Dear Counsel:

         Enclosed please find a USB drive containing discovery in this case. As noted on
  the device, this USB drive is the property of the U.S. Attorney’s Office. At your earliest
  convenience, please return the USB drive to the U.S. Attorney’s Office, attention Bridget
  Fitzgerald. The discovery is listed on the discovery log. The Bates labeling ranges from
  KROHN_000001 to KROHN_000159.

         The enclosed materials and any future discovery provided to you which may
  exceed the scope of discovery mandated by the Federal Rules of Criminal Procedure,
  federal statute, or relevant case law is provided voluntarily and solely as a matter of
  discretion. By producing such materials to you, the government does not waive its
  right to object to future discovery requests beyond the scope of its obligations.

  Request for Reciprocal Discovery

         With this letter, the government requests all reciprocal discovery to which it is
  entitled under Federal Rules of Criminal Procedure 16(b) and (c) and 26.2, including,
  but not limited to:

          1.    Inspection and/or copies of all books, papers, documents, photographs,
  tangible objects, or portions thereof in the possession, custody, or control of the
  defendant and which the defendant intends to introduce as evidence in his case-in-chief
  at trial.
        Case: 3:20-cr-00077-jdp Document #: 15 Filed: 06/22/20 Page 2 of 2
      2.     Inspection and/or copies of the results of any reports of physical or
mental examinations and of scientific tests or experiments made in connection with the
above-entitled case within the possession or control of the defendant which the
defendant intends to introduce as evidence in his case-in-chief at trial or which have
been prepared by a witness whom the defendant intends to call at trial.

       3.   Inspection and/or copies of all statements made by all witnesses whom
the defendant intends to call at trial.

Notice of Audio/Visual Evidence

        This letter will serve as notice that, should the case proceed to trial, the United
States intends to introduce in its case-in-chief, the audio and video evidence disclosed
herein and in subsequent discovery productions. Moreover, the United States reserves
its right to use any audio/video evidence provided to you in discovery for rebuttal or
cross-examination.

Request for Notice of Defenses

      The Government also requests notice of any intention of your client to rely on an
entrapment defense or a defense involving mental condition or duress, and/or an alibi
defense for charged offenses.

       If you have any questions regarding this matter, please do not hesitate to contact
me.


                                          Very truly yours,

                                          SCOTT C. BLADER
                                          United States Attorney

                                          By:    /s/
                                          COREY STEPHAN
                                          Assistant United States Attorney
